Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements filed 6/15/22 and 12/7/21 have been considered.
Drawings
The drawings filed 11/17/21 are acceptable to the examiner.
Claim Objections
Claims 17-20 are objected to because of the following informalities:  
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n).
Claim 17 does nor refer to an independent claim or another dependent claim, but instead refers to itself. Claims 18-20 depend upon claim 17.  For art purposes, the examiner will consider as though claim 17 depends from claim 16. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 9-13 and 15-16 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. (US 2014/0198017 a1) in view of Miller et al. (US 6,729,726 B2).
Re claim 1:  Lamb et al. teaches a wearable head device (figure 1A), comprising:
a front frame (portion of frame enclosing (14));
a display (display optical system (14)) coupled to the front frame; and
an arm (102) coupled to the font frame,
wherein:
the arm houses an internal speaker system (see paragraph [0052], speakers (130) inside or mounted to).  Lamb et al. however does not teach the specifics of the speaker 
 system as comprising as set forth:
a speaker configured to project sound in a first direction and further configured to
project sound in a second direction, different from the first direction,
a first cavity positioned adjacent to the speaker and further positioned in the first
direction from the speaker,
a first vent configured to vent the first cavity to an outside environment,
a second cavity positioned adjacent to the speaker and further positioned in the
second direction from the speaker, and
a second vent configured to vent the second cavity to the outside environment.  Miller et al. teaches in a similar environment a speaker system (see figure 17) as disclosed in column 10, line 53 – column 11, line 21) sound that is projected in a first direction (in front of the speaker (1702)) and in a second direction (behind the speaker (1702)) having a first cavity (1706) and a second cavity (1704) each cavity having a corresponding vent (1628) and (1626) respectively providing acoustic balance while preventing acoustic resonance.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate this teaching of Miller et al. into the speaker system of Lamb et al. to predictably provide an arrangement that has acoustic balance while preventing acoustic resonance.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 16:  Similar limitations to those found in claim 1 are satisfied by Lamb et al. in view of Miller et al. as provided with respect to claim 1.  Claim 16 additionally sets forth that the front frame houses the speaker system.  Note in Lamb et al. the front frame and arm (temple region) are formed as a single piece (see figure 1A) therefor the speaker system in Lamb et al. is in the front frame as set forth.  
Re claims 2 and 4: the location of the cavity with respect to the ear is considered satisfied by Lamb et al. in view of Miller et al. as applied depending upon how a user positions the wearable device on his/her head, i.e. the wearable device can be pushed further on his/her head or pulled away from the user’s head.  This selective placement of the wearable device will change the position of the speaker and therefor the front cavity with respect to his/her ear in a manner as set forth. 
Re claim 3: note the speaker arrangement in Lamb et al. would be above the user’s ear (figure 4) when placed on the user’s head 
Re claim 5:  note in Miller et al. the shape of front cavity (1706) is different than the back (1704)   
Re claim 6:  see figure 4 of Lamb et al. in which the temple portion (102) continues into an ear-horn, i.e. the end of the frame.
Re claim 9: note the temple portion as taught by Miller et al. includes the speaker arrangement having the first and second cavities as taught in figure 17.
Re claim 10: note figure 4 of Lamb et al. in which the ear horn portion of the temple arm would be above the user’s ear when worn. 
Re claim 11: Lamb et al. teaches flat temple portions which are not tubular as set forth. Note the temple portion as taught in Miller et al. is tubular due to at least channel (1640) used for required wires. It would have been obvious to replace the flat temple portions of Lamb et al. with tubular portions taught by Miller et al. to predictably allow for wire placement.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 12: note in Miller when speaker (123) has a configuration as that taught in figure 17 and is located on the temple portion of the wearable device that at least portions f the first and second cavity would traverse (extend across) a t least a section of the tubular portion of the temple portion.  
Re claim 13: although Lamb et al. teaches first and second arms the use of second speaker system is not taught.  Miller et al. teaches to use two speaker arrangements (122, 128)   to provide excellent sound quality to a user (column 5, lines 55-65).  It would have been obvious to one of ordinary skill in the art to incorporate two speaker arrangements as taught by Miller et al. into the wearable device of Lamb et al. to predictably provide an excellent sound quality to the user.  Therefor the claimed subject matter would have been obvious before the filing of the invention. 
Re claim 15:  Note in Miller et al. the locations of the vents provided to the front and rear cavities are spaced from one another each having a venting axis that is therefore spaced and different from each other.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. in view of Miller et al. as applied to claims 1-6, 9-13 and 15-16 above, and further in view of Karkkainen et al. (US 2013/0051585 A1).
Re claim 7:  The teaching of Lamb et al. in view of Miller et al. is discussed above and incorporated herein.  This combination does not teach the use of a battery compartment as set forth.  Karkkainen et al. teaches in a similar environment to incorporate a compartment (location area) in a temple for the placement of a battery (18) providing power to the elements of the wearable device.  It would have been obvious to one of ordinary skill in the art to incorporate this teaching into the arrangement of Lamb et al. in view of Miller et al. to predictably provide a means for battery placement so that the elements of the device can be powered.  Therefor the claimed subject matter would have been obvious before the filing of the invention.  
Re claim 8: note when incorporating the battery compartment as taught by Karkkainen et al. int the arrangement of Lamb et al. in view of Miller et al. the speaker would be closer to the era than the battery compartment (see figures 1 and 5) of Karkkainen et al.  
Claim(s) 14, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lamb et al. in view of Miller et al. as applied to claims 1-6, 9-13 and 15-16 above, and further in view of Hunt et al. (US 2009/0216070 A1).
Re claims 14 and 17:  The teaching of Lamb et al. in view of Miller et al. is discussed above and incorporated herein. This combination does not teach the use of an external speaker connected using an audio connector.  Hunt et al. teaches in a similar environment that a speaker (35) can be directly connected on a temple portion of a wearable device or externally connected by use of an electrical connection (see figures 6-7 along with paragraph [0032]) providing alternative speaker placements.  It would have been obvious to one of ordinary skill in the art before the filing of the invention to incorporate the teaching of Hunt et al. into the arrangement of Lamb et al. in view or Miller et al. as applied to predictably provide an alternative speaker placement.  Therefor the claimed subject matter would have been obvious before the filing of the invention.   
Re claim 18:  note in Miller et al. the shape of front cavity (1706) is different than the back (1704)   
Re claim 19: Note in Miller et al. the locations of the vents provided to the front and rear cavities are spaced from one another each having a venting axis that is therefore spaced and different from each other.
Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed wearable device including in combination the features of claim 19/17/16 that additionally includes a first axis venting that is parallel to the arm as set forth in claim 20 is neither taught by nor an obvious variation of the art of record.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




							/ANDREW L SNIEZEK/                                                                                    Primary Examiner, Art Unit 2688                                                                                                                    
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        9/1/22